            Case 4:14-md-02566-TSH Document 839 Filed 01/10/20 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS



     IN RE:
     TELEXFREE SECURITIES LITIGATION
     This Document Relates To:                              MDL No. 4:14-md-2566-TSH

     All Cases


     INTERNATIONAL PAYOUT SYSTEMS, INC.’S MOTION TO STRIKE OR IN THE
ALTERNATIVE TO DISMISS PLAINTIFFS’ FIFTH CONSOLIDATED AMENDED COMPLAINT
   AND PLAINTIFFS’ FIFTH CONSOLIDATED AMENDED COMPLAINT (CORRECTED)

           Defendant International Payout Systems, Inc. (“IPS” or “Defendant”) hereby moves

   pursuant to Fed. R. Civ. P. 12(f) and 12(b)(6) to strike or in the alternative to dismiss for failure

   to state a claim Plaintiffs’ Fifth Consolidated Amended Complaint (“FiCAC I”) (Dkt. 779) and

   Plaintiffs’ Fifth Consolidated Amended Complaint (Corrected) (“FiCAC II”) (Dkt. 790). As

   explained in IPS’ memorandum in support of this motion, this Court should strike FiCAC I and

   FiCAC II for failure to comply with Fed. R. Civ. P 15(a)(2) and the Scheduling Order entered by

   this Court on September 23, 2019 (Dkt. 756). In the alternative, this Court should dismiss

   Plaintiffs’ Third, Fourth, Fifth, and Tenth Claims for Relief as to IPS for failure to state a claim.



   Dated: January 10, 2020                                  Respectfully submitted,

                                                            INTERNATIONAL PAYOUT SYSTEMS,
                                                            INC.
                                                            By its attorneys,

                                                            /s/ Diana Van Leeuwen
                                                            Justin P. O’Brien (BBO # 658765)
                                                            Anthony E. Fuller (BBO # 633246)
                                                            Julia McLetchie (BBO # 671106)
                                                            Diana Van Leeuwen (BBO # 703058)
                                                            Hogan Lovells US LLP
                                                            125 High Street, Suite 2010

                                                      1
        Case 4:14-md-02566-TSH Document 839 Filed 01/10/20 Page 2 of 2



                                                     Boston, MA 02110
                                                     justin.obrien@hoganlovells.com
                                                     anthony.fuller@hoganlovells.com
                                                     julia.mcletchie@hoganlovells.com
                                                     diana.vanleeuwen@hoganlovells.com
                                                     (617) 371-1000
                                                     (617) 371-1037 (facsimile)




            CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

        Pursuant to Local Rule 7.1(a)(2), I certify that counsel for Plaintiffs and Defendants have
conferred regarding the validity of Plaintiffs’ FiCAC I and FiCAC II, which Plaintiffs continue
to assert.

Dated: January 10, 2020                              /s/ Diana Van Leeuwen
                                                      Diana Van Leeuwen (BBO # 703058)




                                CERTIFICATE OF SERVICE

        I certify that on the date set forth below, a copy of this document was electronically filed
through the ECF system and will be sent electronically to all persons identified in the Notice of
Electronic Filing, and that paper copies will be sent to those indicated as nonregistered
participants.

Dated: January 10, 2020                              /s/ Diana Van Leeuwen
                                                      Diana Van Leeuwen (BBO # 703058)




                                                2
